Citation Nr: 0946740	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rash in the groin, ankles and leg areas, to include as due to 
herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vision problems, to include as due to diabetes mellitus, type 
II.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of stress fracture of left heel.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of stress fracture of right heel.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.

6.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a Board hearing in March 2006; the transcript is 
of record.  This matter was remanded in September 2006.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) was remanded by the Board in September 2006.  
In a December 2008 rating decision, the RO granted 
entitlement to service connection for PTSD.  The grant of 
service connection for PTSD constituted a full award of the 
benefit sought on appeal as to that issue.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, 
neither the Veteran nor his representative has submitted a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.

	
FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied 
entitlement to service connection for bilateral flat feet; 
the Veteran did not file a notice of disagreement.

2.  In an April 1996 Board decision, entitlement to service 
connection for residuals of stress fractures of the right and 
left heels was denied; the Veteran did not file an appeal.

3.  In an August 2001 rating decision, the RO denied 
entitlement to service connection for skin rash in groin and 
ankle areas and visions problems; the Veteran did not file a 
notice of disagreement.

4.  In March 2004, the Veteran filed a request to reopen his 
claim of service connection for skin rash, vision problems, 
residuals of stress fractures of right and left heels, and 
bilateral flat feet.

5.  Additional evidence received since the RO's April 1994 
decision which denied entitlement to service connection for 
bilateral flat feet is new to the record, but does not relate 
to an unestablished fact necessary to substantiate the merits 
of the claim, and does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral 
flat feet. 

6.  Additional evidence received since the Board's April 1996 
decision which denied entitlement to service connection for 
residuals of stress fractures of the right and left heels is 
new to the record, but does not relate to an unestablished 
fact necessary to substantiate the merits of the claims, and 
does not raise a reasonable possibility of substantiating the 
claims of service connection for residuals of stress 
fractures of the right and left heels. 

7.  Additional evidence received since the RO's August 2001 
decision which denied entitlement to service connection for 
vision problems is new to the record, but does not relate to 
an unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim of service connection for vision 
problems.

8.  Additional evidence received since the RO's August 2001 
decision which denied entitlement to service connection for 
skin rash is new to the record, relates to unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.  

9.  Gout was not manifested during service and is not 
otherwise related to the Veteran's active service.

10.  A skin disability was not manifested during the 
Veteran's active service or for many years thereafter, nor is 
a skin disability otherwise related to the Veteran's active 
service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The April 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  The August 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has not been received since the 
April 1994 denial of service connection for bilateral flat 
feet, and the claim of service connection for bilateral flat 
feet is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

5.  New and material evidence has not been received since the 
Board's April 1996 denial of service connection for stress 
fractures of the left and right heel, and the claims of 
service connection for stress fractures of the left and right 
heel are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

6.  New and material evidence has not been received since the 
RO's August 2001 denial of service connection for vision 
problems, and the claim of service connection for vision 
problems is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

7.  New and material evidence has been received since the 
RO's August 2001 rating decision, and the claim of service 
connection for a skin rash is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

8.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).

9.  Skin disability was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In March 2004 and July 2004, VCAA letters were issued to the 
Veteran with regard to his claims to reopen and his claim of 
service connection.  Subsequent to the September 2006 Board 
Remand, a VCAA letter was issued to the Veteran in April 2007 
with regard to his claims to reopen entitlement to service 
connection, and his claim of service connection for gout.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claims 
to reopen and the underlying claims of service connection, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
initial March and July 2004 notices provided to the Veteran 
did not fully comply with Kent, the Veteran was provided with 
appropriate and corrective notice in April 2007, subsequent 
to the September 2006 Remand.  Collectively, the contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The April 2007 notice also notified the Veteran of the type 
of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  With regard to his claims to 
reopen and claim of service connection, as the Board 
concludes below that the preponderance of the evidence is 
against the claims, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA outpatient treatment 
records, private treatment records, and Social Security 
Administration (SSA) records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

As the evidence does not establish competent evidence that 
the Veteran's claimed disabilities were incurred in or due to 
service, it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the 
statutory duty to assist the Veteran does not arise if the 
Veteran has not presented new and material evidence to reopen 
his claims.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

II.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims of service 
connection was received in March 2004, and the regulation 
applicable to his appeal defines new and material evidence as 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 1993, the Veteran filed a formal claim of service 
connection for arch impairment and stress fractures of left 
and right heel.  In an April 1994 rating decision, the RO 
denied entitlement to service connection for arch 
impairment/bilateral flat feet and stress fractures of left 
and right heel.  The Veteran did not file a notice of 
disagreement with regard to the denial of service connection 
for bilateral flat feet, thus the RO decision is final with 
regard to this issue.  38 U.S.C.A. § 7105.  The Veteran 
perfected an appeal with regard to the denial of service 
connection for stress fractures of left and right heel.  In 
April 1996, the Board denied entitlement to service 
connection for stress fractures of left and right heel.  Such 
decision is final.  38 U.S.C.A. § 7104.  

Evidence on file at the time of the April 1994 rating 
decision consisted of service treatment records, a December 
1993 statement from the Veteran's private physician, and a 
January 1994 VA examination report.  

A January 1966 examination performed for pre-induction 
purposes reflects a diagnosis of pes planus but the Veteran 
was deemed qualified for induction.  A Report of Medical 
History completed by the Veteran for pre-induction purposes 
reflects that he checked the 'Yes' box for 'foot trouble.'  
He reported that he was advised to have an operation on both 
the left and right arches.  The physician's summary noted a 
weakness in his right instep.  Service treatment records 
reflect that on October 2, 1968, the Veteran sought treatment 
for injury to his heel.  He was seen again on October 7 
during the second week of basic training with pain on 
palpation in both heels.  Edema was present.  The examiner 
noted probable stress fractures of the os calcis bilaterally 
and blisters.  An x-ray examination of the heels reflects 
that no osseous abnormality was noted, but there was notation 
that it was "still possible."  An October 8, 1968 physical 
profile record reflects that the Veteran had a probable 
stress fracture, os calcis bilaterally.  He was returned to 
his unit with duty limitations for one week, and he was to do 
no crawling, stooping, running, jumping, prolonged standing, 
or marching.  An April 1970 examination performed for 
separation purposes reflects that his 'lower extremities' and 
'feet' were clinically evaluated as normal.  On an April 1970 
Report of Medical History completed by the Veteran for 
separation purposes, he checked the 'Yes' box for 'foot 
trouble' but the examiner noted that the "positive answer 
found to be of no medical significance."  

Handwritten correspondence dated in December 1993 from the 
Veteran's private physician reflects that the Veteran was 
seen in December 1993 and had some enlargement at the base of 
both big toes.

In January 1994, the Veteran underwent a VA examination.  It 
was noted that during boot camp, he began to have remarkably 
elevated heel pain bilaterally.  He was diagnosed as having 
probable bilateral calcaneus stress fractures.  The Veteran 
reported that he was placed on a profile and that his heels 
did bother him on a moderate level thereafter.  He reported 
that his feet have bothered him very significantly since 
approximately the mid-1980's.  He reported that he has had 
some swelling of both feet.  Upon physical and x-ray 
examination, the examiner diagnosed bilateral moderate to 
severe hallux vallgus deformities with metatarsophalangeal 
joint osteoarthritis; bilateral chronic plantar fasciitis and 
metatarsalgia of the left foot; and, bilateral pes planus 
deformity.  The examiner stated that none of the Veteran's 
existing foot problems can be correlated with prior history 
of possible calcaneus stress occurring in boot camp in the 
1960's.  

Based on the above evidence which was of record, in the April 
1994 rating decision the RO denied the Veteran's claim of 
service connection for bilateral flat feet on the basis that 
such disability preexisted service and was not aggravated in 
service.  

Evidence on file at the time of the April 1996 Board decision 
consisted of the evidence discussed hereinabove, and also 
hearing testimony from a September 1994 RO hearing.  At the 
hearing, the Veteran testified that he had no problems with 
either foot prior to service.  He asserted that his work in 
service required him to be on his feet for prolonged periods 
and he began to have problems with his heels.  He sought 
treatment for the pain and swelling of his feet.  He 
testified that he was provided arch supports while in service 
and he continued to wear them 15 years after discharge from 
service.  He stated that he was treated by a private 
physician within six months of service, but the doctor is 
deceased and no records were available.  He stated that 
treatment at that time included a massage tub and vibrator.  
He stated that he sought treatment in 1988 with a private 
physician for foot pain with sores and knots breaking out on 
his feet.  The Veteran stated that his position as a brick 
mason added to his foot pain and swelling that he was forced 
to miss work for nine of the last twelve months.  He noted 
that he can only stay on his feet for about six hours.  He 
reported more pain, more frequent swelling and considerable 
weakness in the feet.  He uses a cane to help with the 
weakness in his feet and has used it for many years.  

Based on the above evidence of record, in the April 1996 
decision the Board denied entitlement to service connection 
for residuals of stress fractures of the right and left 
heels, on the basis that the evidence did not correlate his 
current heel problems to service.

In May 2001, the Veteran filed an informal claim of service 
connection for skin rash in groin and ankle areas, and vision 
problems.  In an August 2001 rating decision, the RO denied 
entitlement to service connection for skin rash in groin and 
ankle areas and vision problems.  The Veteran did not file a 
notice of disagreement with regard to the denial of service 
connection for skin rash and vision problems, thus the RO 
decision is final with regard to these issues.  38 U.S.C.A. 
§ 7105.  The Board notes that such rating decision 
established entitlement to service connection for diabetes 
mellitus, type II.

Evidence on file at the time of the May 2001 RO decision 
consisted of service treatment records and VA outpatient 
treatment records dated February 1999 to May 2001.  

Service treatment records are devoid of any complaints or 
treatment for skin rash or vision problems.  The April 1970 
examination report reflects that his 'skin, lymphatics' and 
'eyes' were clinically evaluated as normal.  His visual 
acuity was 20/20.  On the April 1970 Report of Medical 
History, the Veteran checked the 'No' box for 'skin 
diseases.'  

A January 2001 VA outpatient optometry consultation reflects 
the Veteran's complaints that his vision gets blurry at 
times.  He underwent a diabetic eye screen, and it was noted 
that he had diabetes without retinopathy in both eyes.

Based on the above evidence which was of record, in the 
August 2001 rating decision the RO denied the Veteran's 
claims of service connection for skin rash and vision loss on 
the basis that such disabilities were not shown and there was 
no evidence which related these disabilities to service.  

In March 2004, the Veteran filed a claim to reopen 
entitlement to service connection for bilateral flat feet, 
stress fractures of left and right heel, skin rash, and 
vision problems.  In such claim to reopen, the Veteran 
contended that his skin problems were due to exposure to 
herbicides in service.  

In support of his claim to reopen, VA outpatient treatment 
records have been associated with the claims folder dated 
from February 1999 to 2007, and SSA records have been 
associated with the claims folder which reflects that SSA 
benefits were awarded due to disability that began in April 
2005, specifically back disability and anxiety.  There are 
private medical records contained within the SSA records.  

At the March 2006 Board hearing, the Veteran testified that 
he had problems with his feet in basic training and he was 
given leather support arches to use but the leather damaged 
his feet.  With regard to his skin rash, he stated that it 
began in Vietnam as a lot of red pimples between his legs, in 
his groin area.  He used a powder in Vietnam to treat the 
rash, and has since used calamine lotion to treat the rash.  
He testified that the same rash has appeared between his legs 
since service.  With regard to his vision problems, he 
testified that he sees black dots and he is unable to see 
close up.  He recalled that he initially had vision problems 
beginning in the 1970's.  He testified that he was told by a 
VA physician that his vision problems were due to his 
diabetes mellitus.  

Skin rash

In March 2004, the Veteran filed a claim to reopen 
entitlement to service connection for skin rash.  Evidence 
received since the RO's August 2001 decision is both new and 
material.  As detailed, at the time of the August 2001 
decision, the evidence of record did not contain any medical 
evidence of a current skin disability.  VA outpatient 
treatment records dated in November 2004 associated with the 
claims folder reflects possible eczema or possibly stasis 
dermatitis, diagnoses of xerosis dermographism and 
intertrigo, and objective findings of post-inflammatory 
hyperpigmentation of the lower extremities with significant 
varicosities from the knees down.  As the new evidence 
pertains to an element - a current disability - which was not 
previously of record, such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  Thus, the claim of service connection for skin 
rash is reopened.  38 U.S.C.A. § 5108.  

As detailed, the Board has determined that new and material 
evidence has been presented to reopen the claim of service 
connection for a skin rash.  It is acknowledged that the RO 
has not yet reviewed the Veteran's appeal on a de novo basis 
with regard to the claim of service connection for a skin 
rash.  It is also acknowledged that in Bernard v. Brown, 
4 Vet. App. 384, 394 (1993), the Court held that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  

Generally, Bernard stands for the proposition that the Board 
should not consider issues not considered by the RO decision 
on appeal to it and if the Board does so it should do so only 
with the full and informed participation of the appellant.  
Id.  In this regard, it is noted that while the RO denied on 
the basis of no new and material evidence, the March 2005 
Supplemental Statement of the Case essentially contains a 
merits analysis.  Thus, the RO considered the new medical 
evidence discussed hereinabove in adjudicating the Veteran's 
claim.  The Veteran has been given an opportunity to submit 
medical evidence, personal statements, lay statements, and 
testimony pertaining to the merits of the claim.  As 
detailed, the Veteran testified at a Board hearing in March 
2006.  The April 2007 VCAA letter included information 
concerning direct service connection as to the claimed issue.  

Accordingly, any remand by the Board for initial RO 
adjudication would constitute needless delay since due 
process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the Veteran's claims on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra.

Bilateral flat feet

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

With regard to the Veteran's claim to reopen entitlement to 
service connection for bilateral flat feet, at the time of 
the original RO decision the evidence reflected a pre-
induction diagnosis of pes planus, and no in-service 
complaints related to the feet, other than to the Veteran's 
heels.  Likewise, the January 1994 VA examination report 
reflects a diagnosis of bilateral pes planus deformity and an 
opinion that none of the Veteran's existing foot problems 
could be correlated with his problems in service.  Thus, the 
evidence of record at the time of the April 1994 RO decision 
did not show that the Veteran's pre-existing pes planus was 
aggravated by service.  The new medical evidence, in the form 
of VA outpatient treatment records, continues to show 
complaints related to the feet, and reflect VA podiatry 
consultation; however, such evidence is not material, because 
it does not pertain to whether the Veteran's pre-existing pes 
planus was aggravated by service.  There has been no 
competent medical evidence of record suggesting that the 
Veteran's pre-existing pes planus was aggravated in service.  
Thus, the additional records do not provide an unestablished 
fact necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The Board acknowledges the Veteran's March 2006 Board hearing 
testimony; however, acknowledges that it is essentially 
duplicative of his September 1994 hearing testimony.  
Likewise, as a layperson, the Veteran is not competent to 
render medical opinions as to causation.  What is necessary 
to reopen the Veteran's claim of service connection for 
bilateral flat feet is medical evidence suggesting that his 
pre-existing disability was aggravated in service.  Should 
the Veteran obtain such medical evidence in the future, he 
may submit such evidence and request that his claims be 
reopened.  

Stress fractures, left and right heel

With regard to the Veteran's claim to reopen entitlement to 
service connection for stress fractures of the left and right 
heel, at the time of the April 1996 Board decision the 
evidence reflected in-service complaints related to the heels 
and diagnoses of probable stress fracture of the os calcis 
bilaterally and blisters.  The January 1994 VA examiner 
diagnosed bilateral moderate to severe hallux valgus 
deformities with metatarsophalangeal joint osteoarthritis, 
bilateral chronic plantar fasciitis and metatarsalgia of the 
left foot, but opined that none of the Veteran's foot 
problems could be correlated with his prior history of 
possible calcaneus stress fractures occurring in service.  
Thus, the evidence did not show that his foot disabilities 
were etiologically due to service.  The new medical evidence 
continues to show complaints related to the feet, 
consultation with VA podiatry, and diagnoses of bilateral pes 
plano valgus with tarsal joint degenerative joint disease; 
however, such evidence is not material, because it does not 
pertain to whether the Veteran has a currently diagnosed foot 
disability that may be related to service.  There has been no 
competent medical evidence of record linking the Veteran's 
current foot disabilities to the stress fractures incurred in 
service.  Thus, the additional records do not provide an 
unestablished fact necessary to substantiate the claims, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Again, records showing treatment years after service 
which do not link the post-service disorder to service in any 
way are not considered new and material evidence.  Cox, 5 
Vet. App. at 99.

The Board acknowledges the Veteran's March 2006 Board hearing 
testimony; however, notes that it is essentially duplicative 
of his September 1994 hearing testimony.  Likewise, as a 
layperson, the Veteran is not competent to render medical 
opinions as to causation.  What is necessary to reopen the 
Veteran's claim of service connection for stress fractures of 
the heels is medical evidence suggesting a link between the 
claimed disabilities and the Veteran's service.  Should the 
Veteran obtain such medical evidence in the future, he may 
submit such evidence and request that his claims be reopened.  

Vision problems

With regard to the Veteran's claim to reopen entitlement to 
service connection for vision problems, the basis of the 
prior RO denial was that there was no disability shown that 
was related to service.  At the time of such prior decision, 
the Veteran's visual acuity was noted on separation 
examination, and a May 2001 VA outpatient treatment record 
reflects the Veteran's complaints of blurry vision and a 
finding of no diabetic retinopathy.  

Initially, the Board notes that the law provides that 
refractive errors of the eyes are developmental defects and 
not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

In support of his claim to reopen, the Veteran has not 
claimed a superimposed eye injury, but contends that he has 
vision problems due to his service-connected diabetes 
mellitus.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  As 
detailed at the time of the prior decision of record, the 
medical evidence reflected that the Veteran did not have 
diabetic retinopathy.  The VA outpatient treatment records 
associated with the claims folder in support of the Veteran's 
claim to reopen also continue to reflect that the Veteran 
does not have diabetic retinopathy.  Due to his diagnosis of 
diabetes mellitus, the Veteran periodically undergoes an 
optometry evaluation, and thus far such January 2003, January 
2004, and August 2004 evaluations have been negative for 
diabetic retinopathy.  

Thus, in light of the fact that the Veteran has failed to 
submit medical evidence of a current visual disability which 
is related to service or to a service-connected disability, 
essential elements in establishing service connection are 
missing and the Board concludes that the Veteran has not 
submitted new and material evidence that raises a reasonable 
possibility of substantiating the claim.  Thus, the claim of 
service connection for visual problems does not warrant a 
reopening and the claim remains denied.

The Board acknowledges the Veteran's March 2006 testimony; 
however, as a layperson, the Veteran is not competent to 
render a medical opinion as to a current disability or 
causation.  What is necessary to reopen the Veteran's claim 
of service connection for visual problems is medical evidence 
of a current disability and/or medical evidence suggesting a 
link between the claimed disability and the Veteran's service 
or a service-connected disability.  Should the Veteran obtain 
such medical evidence in the future, he may submit such 
evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claims to reopen entitlement to service connection 
for bilateral flat feet, residuals of stress fractures, and 
vision problems are not new and material, and does not serve 
to reopen the claims of service connection.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
the claims are warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Gout

Service treatment records reflect treatment for bilateral 
stress fractures, but are devoid of any complaints of or 
diagnosis of gout.  On the April 1970 Report of Medical 
History completed for separation purposes, the Veteran 
checked the 'No' box for 'swollen or painful joints.'  The 
April 1970 separation clinical evaluation was normal.  

Post-service, a January 1994 VA examination report reflects a 
diagnosis of gout.  A March 1999 VA outpatient treatment 
record reflects a past medical history of gout.  Thereafter, 
VA outpatient treatment records reflect treatment for gout.  
The medical evidence of record on file prior to January 1994, 
however, does not reflect a diagnosis of gout.

Based on service treatment records being devoid of a 
diagnosis of gout, and an initial diagnosis rendered over two 
decades after separation from service, there is no evidence 
to support a finding that gout manifested in service, or that 
gout was incurred as a result of service.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, it is relevant that the Veteran filed a claim of 
service connection in October 1993, and underwent a January 
1994 VA examination in which gout was diagnosed; however, he 
did not claim service connection for gout at that time.  
Likewise, the Veteran filed a claim of service connection in 
May 2001, and again did not claim service connection for 
gout.  This suggests that during the time the Veteran filed 
such earlier claims for compensation, he did not believe that 
his gout was related to service.

The Veteran seems to suggest that his gout could be due to 
his bilateral feet disabilities, to include residuals of 
stress fractures; however, as discussed hereinabove, service 
connection is not in effect for any disability of the feet, 
heel, or ankle.  Thus, service connection on a secondary 
basis for gout is also not warranted.  See 38 C.F.R. § 3.310. 

The Board has considered the Veteran's lay contentions that 
his gout is due to service.  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence of record to support an 
etiological relationship to his period of service.

In summary, as gout was not shown in service, and because 
there is no evidence of record suggesting that the Veteran's 
gout is related to his active service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for gout.


Skin rash

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, abnormal sperm 
parameters and infertility, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 
12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 
2009).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

As detailed hereinabove, post-service medical records reflect 
a diagnosis of xerosis dermographism, eczema, dermatitis, and 
intertrigo.  While it is presumed that the Veteran was 
exposed to herbicides during his period of active service, 
xerosis dermographism, eczema, dermatitis, and intertrigo, 
are not among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 
74 Fed. Reg. 21,258-21260 (May 7, 2009).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
Veteran's service treatment records are completely devoid of 
any complaints or diagnoses related to a skin disability.  As 
detailed hereinabove, an examination performed for separation 
purposes in April 1970 reflects that his 'skin, lymphatics' 
was clinically evaluated as normal.  Likewise, on the April 
1970 Report of Medical History he expressly denied any skin 
diseases.  

The Veteran has testified that he began to experience skin 
rash symptomatology in the groin area during service, and 
since then has experienced skin symptomatology in the groin 
area and ankle area since service.  However, there is no 
clinical diagnosis related to the skin until 2004.  An April 
2004 VA outpatient treatment record reflects complaints of 
skin breakdown and scratching with no evidence of any 
chloracne-type disease on skin examination and no active 
lesions for a diagnosis of any follicular infection.  A 
November 2004 VA outpatient treatment record reflects the 
Veteran's report that he has had problems with itchy skin for 
over 30 years.  He had previously been told he has eczema.  
He uses ointment on his skin and reported ulcers on his lower 
extremities.  He has had chronic problems with swelling of 
his lower extremities.  Upon physical examination, he had no 
skin manifestations of any problems other than a small ulcer 
of the left medial malleolus which was nearly healed.  He had 
postinflammatory hyperpigmentation of the lower extremities 
with significant varicosities from the knees down.  He had 
positive dermagraphism on the back.  The groin area was 
completely clear with complaints of itching in the groin 
area.  The assessment was post-treatment with triamcinolone 
ointment with possible eczema or possibly stasis dermatitis 
due to severe varicosities of the lower extremities; 
dermagraphism; and, intertrigo associated with the obesity.  
A September 2005 VA outpatient treatment record reflects a 
history of xerosis dermographism and intertrigo.  He reported 
that the intertrigo had cleared.  He reported some itching 
and had some stasis dermatitis with varicose veins with post-
inflammatory hyperpigmentation.  Examination showed no 
specific skin lesions except for the post-inflammatory 
hyperpigmentation of the lower legs.  

Based on service treatment records being devoid of a 
diagnosis of a skin disability, to include xerosis 
dermographism, eczema, dermatitis, and intertrigo, and an 
initial diagnosis over three decades after separation from 
service, there is no evidence to support a finding that a 
skin disability manifested in service, or that a skin 
disability, to include xerosis dermographism, eczema, 
dermatitis, and intertrigo, was incurred as a result of 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board does not find that the Veteran's postservice 
assertions of having a skin rash in service to be credible.  
In this regard, at the time of his 1970 discharge, he denied 
having a history of any skin diseases and an examination of 
his skin was normal.  When asked on the discharge examination 
to report any other medical problems, there was no recording 
of the Veteran having skin rashes or a skin disease.  The 
Board finds that statements made contemporaneous to service 
concerning his skin is more probative than the statements 
made decades after service and made in connection with a 
claim for monetary benefits.

Moreover, it is relevant that the Veteran filed an unrelated 
claim of service connection in October 1993, and underwent a 
VA examination pertaining to such claimed disabilities; 
however, did not voice any complaints pertaining to his skin.  
This suggests that he did not have a skin disability at that 
time, or did not believe that any skin disability was related 
to service.

With regard to his claim that his skin disability is related 
to exposure to herbicides, the Board notes that the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 
21,258-21260 (May 7, 2009).  In making this determination, 
the Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence 
of record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of xerosis dermographism, eczema, dermatitis, and 
intertrigo.

The Board has considered the Veteran's lay contentions that 
his skin disability, to include xerosis dermographism, 
eczema, dermatitis, and intertrigo, was as a result of 
exposure to Agent Orange in service, and to conditions in 
Vietnam.  As a layperson, however, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of record to support an etiological 
relationship to his period of service or to any in-service 
exposure to Agent Orange.

In summary, as a skin disability, to include xerosis 
dermographism, eczema, dermatitis, and intertrigo, was not 
shown in service, and because there is no evidence of record 
suggesting that the Veteran's xerosis dermographism, eczema, 
dermatitis, and intertrigo was related to his active service, 
including exposure to Agent Orange, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for xerosis dermographism, eczema, 
dermatitis, and intertrigo (skin disability).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for vision problems, the 
appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of stress 
fracture of left heel, the appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of stress 
fracture of right heel, the appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for bilateral flat feet, the 
appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin rash is 
reopened.  

Entitlement to service connection gout is denied.

Entitlement to service connection for skin disability is 
denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


